 In the Matter of LOCKHEED AIRCRAFT CORPORATION, EMPLOYERandPACKAGE AND GENERAL UTILITYDRIVERS,LOCAL396, INTERNA-TIONAL BROTHERHOOD Or TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN& HELPERS OF AMERICA, AFL, PETITIONERCase No. 01-R-3,1,32.-Decided April 8,1947O'Melveny cfi Myers,byMr. Homer I. Mitchell,of Los Angeles,Calif., for the Employer.Mr. Charles O. Cross,of Los Angeles, Calif., for the Petitioner.Mr. E. R. White,of Los Angeles, Calif., for the Intervenor.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Los An-geles, California, on November 15, 1946, before CharlesM. Ryan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and -are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE EMPLOYERLockheed Aircraft Corporation, a California corporation, has itsprincipal office and place of business at Burbank, California, where itis engaged in the manufacture and sale of aircraft and aircraft parts.The Employer maintains factories and warehouses within the State ofCalifornia and has offices in various other sections of the United States.During -the period from April 1, 1945, to April 1, 1946, the Employerpurchased for use in -its plants within the State of California, raw ma-terials exceeding $50,000,000 in value, of which more than 50 percentwas shipped to the California plants of the Employer from points out-side the State of California.During the same period, the Employer'ssales of products manufactured within the State of California ex-ceeded $100,000,000 in value, of which more than 50 percent repre-sented products shipped from the Employer's California plants topoints outside the State of California.73 N L. R. B, No 38.220 LOCKHEED AIRCRAFT CORPORATION221We' find thiit the Employeris engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.International Association ofMachinists,Aeronautical IndustrialDistrictLodge 727,herein called the Intervenor,is a labor organiza-tion,claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the ex-clusive bargaining representative of certain employees of the Em-ployer upon the ground that these employees were represented by theIntervenor under a collective bargaining agreement with the Em-ployer.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.T11 E APPROPRIATE TJNIT THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of truck drivers and helpers,2 employedby the Employer and operating licensed trucks outside the plant, ex-cluding supervisory employees.The Employer and the Intervenorcontend that the proposed unit of truck drivers is inappropriate inview of the Employer's history of collective bargaining upon an Em-ployer-wide basis.°The group claimed by the Petitioner consists of 48 employees intruck-driver classifications divided between several departments, butall holders of chauffeurs' licenses and operating motor trucking equip-ment licensed for use upon public highways.3While it appears thatsome contact with other employees is inevitable, truck drivers as agroup are generally in closer association with one another than withother production and maintenance employees such as power driversand chauffeurs, from whom they are clearly distinguishable .4We have'There is no contention that the agreement is a bar to the present proceeding.The Employer does not employ any truck driver helpers at the present timeThe majority of the truck drivers in this group are engaged in hauling materials be-tween plants of the Employer, rather than between the prenuses of the Employer and thoseof third partiesSuch drivels, however, occasionally use public highways in hauling fromone plant to another4Power diivers are distinguishable from truck drivers in that the former are carried ina distinct pay-roll classification, have a substantially lower wage scale than that of truckdrivers, and do not operate equipment which is licensed for use on public highwaysSimi-larly, chauffeurs aie distinguishable in that, unlike truck drivers, they operate busses andstationwagons as distinguished from actual trucking equipmentSeeMatter of DodgeChicago Plant,Dii,ision ofChrysler Corporation,55 N. L R. B. 634 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrequently held that truck drivers with duties similar to those per-formed by the truck drivers involved herein, constitute a group hav-ing craft characteristics which may form a separate appropriate unitsIt is significant to note that many craft units have been establishedin the aircraft manufacturing industry.6Craft bargaining exists,therefore, in a considerable portion of the industry and there is noindication that such units do not function successfully to promoteharmonious labor relations.It is true that the Employer and the Intervenor have maintainedcontractual relations since 1937 through a series of Employer-wideagreements which, at least since 1940, have included a specific wagescale for truck drivers.This bargaining history, however, was basedupon the consent of the parties and not upon any Board determinationas to the appropriate unit and therefore is not necessarily controllingin passing on the propriety of a craft unit.7The Petitioner did notattempt to organize the Employer's truck drivers until 1943, and sinceno other labor organization clauned to represent truck drivers sepa-rately before that time, no consideration was given to the establishmentof a separate unit for truck drivers when the Employer and the Inter-venor initiated their series of Employer-wide agreements.Moreover,the truck drivers herein concerned have had no opportunity in a Boardelection to express their own desires as to separate representation orrepresentation as part of a larger group.In view of the craft character of the employees sought by the Peti-tioner, the prevalence of craft units in the industry, and the lack ofopportunity on the part of these employees to demonstrate in a Boardelection whether or not they desire separate representation, we are of,the opinion that they should now be given that opportunity.'Accordingly, we shall direct an election among the licensed truckdrivers of the Employer operating licensed trucks which are usedwholly or partly in over-the-highway hauling, excluding supervisorswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend suchaction.We shall make no determination of the appropriate unit at thistime.Such determination will depend, in part, upon the results of theSeeMatter of Wilson&Co , Inc .71 N. L R B 991,and cases cited thereinSeeMatter of Consolidated Vultee Aircraft Corporation,Louisville Division,59 N. L.R B.677;Matter ofLuseombeAirplane Corporation,69 N. L. R B 479 In additionthereto, the record indicates that the Petitioner has bargaining agreements with a numberof other aircraft manufacturing concerns, covering units substantially similar to thatsought in the present proceeding.ISeeMatter of Remington Rand,Inc, Propeller Division,62 N. L. R. B.1419 ;Matterof Food Machinery Corporation,72 N L R B 4838SeeMatter of Food Machinery Corporation, supra,Matter of The American Fork & HoeCompany,72 N. L R. B 1025,and cases cited therein.See alsoMatterofWilson &Co., Inc ,in.5, supra LOCKHEED AIRCRAFT CORPORATION223election.If the employees in the voting group select the Petitioner,they will be taken to have indicated a desire to constitute a separatebargaining unit; if they choose the Intervenor, they will be taken tohave indicated a desire to remain part of the existing production andmaintenance unit.DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Lockheed Aircraft Corpora-tion,Burbank, California, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the voting groupdescribed in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Package and General Utility Drivers,Local 396, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, AFL, or by Aeronautical IndustrialDistrict Lodge 727, International Association of Machinists, for thepurposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.°Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, haveits nameremoved from the ballot739926-47-vol 73-16